Matter of HSBC Bank USA, N.A. (Campbell) (2017 NY Slip Op 04662)





Matter of HSBC Bank USA, N.A. (Campbell)


2017 NY Slip Op 04662


Decided on June 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 9, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, LINDLEY, TROUTMAN, AND SCUDDER, JJ.


701 CA 16-00312

[*1]IN THE MATTER OF THE APPLICATION OF HSBC BANK USA, N.A., GRACIA M. CAMPBELL (FORMERLY KNOWN AS GRACIA C. FLICKINGER) AND GRACIA E. CAMPBELL, AS TRUSTEES, FOR THE JUDICIAL SETTLEMENT OF THE INTERMEDIATE AND FINAL ACCOUNTS AS TRUSTEES OF TRUST UNDER THE AGREEMENT DATED DECEMBER 20, 1974 AND RESTATED OCTOBER 19, 1998 AND MODIFIED BY AN INSTRUMENT DATED DECEMBER 26, 2000, FOR THE BENEFIT OF GRACIA E. CAMPBELL (FORMERLY KNOWN AS GRACIA E.C. FLICKINGER), GRANTOR, FOR THE PERIOD FROM DECEMBER 20, 1974 TO SEPTEMBER 24, 2011.
-GRACIA E. CAMPBELL (FORMERLY KNOWN AS GRACIA E.C. FLICKINGER), RESPONDENT-APPELLANT. 
andHSBC BANK USA, N.A., PETITIONER-RESPONDENT. (APPEAL NO. 2.) 


LAWRENCE J. KONCELIK, JR., EAST HAMPTON, FOR RESPONDENT-APPELLANT.
BLAIR & ROACH, LLP, TONAWANDA (JOHN P. DEE OF COUNSEL), FOR PETITIONER-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Diane Y. Devlin, J.), entered December 22, 2015. The order, among other things, adjudged that petitioner shall be reimbursed for attorneys' fees as well as costs and disbursements. 
It is hereby ORDERED that the order so appealed from is unanimously modified on the law by vacating those parts of the second ordering paragraph awarding attorneys' fees and costs and disbursements and as modified the order is affirmed without costs, and the matter is remitted to Supreme Court, Erie County, for further proceedings in accordance with the same memorandum as in Matter of
HSBC Bank USA, N.A. ([appeal No. 1] ___ AD3d ___ [June 9, 2017]).
Entered: June 9, 2017
Frances E. Cafarell
Clerk of the Court